 1                                            FILED
 2
                                             MAR 1 0 2020
 3
                                        CLERK, U.S. DISTRICT COURT
 4                                   SOUTHERN DISTRICT OF CALIFORNIA
                                    BY                          DEPUTY
 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10                           HONORABLE JILL L. BURKHARDT
11

12
     UNITED STATES OF AMERICA,               Case No.:
13                                           Mag. No.: 20MJ0640JLB
                Plaintiff,
14                                           MATERIAL WITNESS DEPOSITION
                                             ORDER
15        vs.

16   MICHAEL PATRICK SWIFT,

17              Defendants.
18

19

20

21

22
                                          ORDER
23
          Upon request of material witness(es), RONY MERNANDEZ-GARCIA,
24
     PABLO REYES-HERNANDEZ, JOSE LUZ SALDANA-CARILLO and F. D. J. D. J.,
25

26   a minor, hereinafter "material witness(es)" and his/her/their

27   counsel JONATHAN DAVID FRANK, and good cause appearing:
28


                                         - 1 -
                        DEPOSITION ORDER FOR MATERIAL WITNESSES
 1   1.   The material witness(es) being held in custody in case

 2        number 20MJ0640JLB and 20CR          shall be
                                     ---------
 3
                    tJC\
          deposed   &fl

 4
          The deposition will take place in the office of the United
 5
          States Attorney located at 880 Front Street, Fifth Floor,
 6

 7
          San Diego, California.

 8   2.   All parties, meaning the United States and the

 9        defendant(s), shall attend the material witness
10
          deposition(s).     The arresting agency shall bring the
11
          material witness(es) to the deposition(s).             If, in
12
          custody, the defendant(s) shall be brought separately to
13

14        the depositions(s) and a marshal shall remain present

15        during the proceeding.

16   3.   The United States Attorney's Office shall provide a
17
          videotape operator ("operator") and, if necessary, arrange
18
          for a federally court-certified interpreter, or otherwise
19
          qualified interpreter (28USC§l827(2)), to be present for
20

21        the material witness(es).             The cost of the interpreter for

22        the material witness(es) shall be borne by the United
23
          States Attorney's Office.
24
     4.   If a defendant or defendants, represented by counsel
25
          appointed under the Criminal Justice Act             ("CJA"), need an
26

27
          interpreter other than the interpreter for the material

28        witness (es) ( if any) , then defense counsel shall arrange

                                      -   2 -
                     DEPOSITION ORDER FOR MATERIAL WITNESSES
 1        for a federally court-certified interpreter, or otherwise

 2        qualified interpreter (28USC§1827(2)), to be present.           The
 3
          cost of a separate interpreter for the defendant(s) shall
 4
          be paid with CJA funds.        Interpreters procured by Federal
 5
          Defenders of San Diego, Inc. are paid with its funds.
 6

 7
     5.   The United States Attorney's Office shall arrange for a

 8        certified court reporter to be present.             The court

 9        reporter shall stenographically record. the testimony,
10
          serve as a notary and preside at the deposition in
11
          accordance with Rule 28(a) of the Federal Rules of Civil
12
          Procedure.    The cost of the court reporter shall be borne
13

14        by the United States Attorney's Office.

15   6.   The deposition shall be recorded by video recording,

16        meaning method that records sound as well as visual
17
          images.   At the conclusion of the deposition, on the
18
          record, the witness(es) or any party may elect to have the
19
          witness(es)   review the video record of the deposition to
20

21        check for errors or omissions and to note any changes.

22        Any errors, omissions or changes, and the reasons for
23
          making them, shall be stated in writing, signed by the
24
          witness(es), delivered to the notary in a sealed envelope
25
          and filed in the same fashion as described in Paragraph 17
26
          below, unless the parties agree on the record to a
27

28        different procedure.


                                     -   3 -
                    DEPOSITION ORDER FOR MATERIAL WITNESSES
 1   7•   The operator shall select and supply all equipment

 2        required to video the deposition and shall determine all
 3
          matters of staging and technique, such as number and
 4
          placement of cameras and microphones, lighting, camera
 5
          angle, and background.    The operator shall determine these
 6

 7
          matters in a manner that accurately reproduces the

 8        appearance of the witness(es) and assures clear

 9        reproduction of both the witness(es)' testimony and the
10
          statements of counsel.    The witness(es), or any party to
11
          the action, may object on the record to the manner in
12
          which the operator handles any of these matters.        Any
13

14        objection shall be considered by the Court in ruling on

15        the admissibility of the video record.       All such

16        objections shall be deemed waived unless made promptly
17
          after the objector knows, or had reasonable grounds to
18
          know, of the basis for such objections.
19
     8.   The deposition shall be recorded in a fair,       impartial and
20

21        objective manner.   The video equipment shall be focused on

22        the witness(es); however, the operator may, when necessary
23
          or appropriate, focus upon charts, photographs, exhibits,
24
          or like material being shown to the witness(es).
25
     9.   Before examination of the witness(es) begins, the
26

27
          Assistant U. S. Attorney shall state on the record his/her

28        name; the date, time and place of the deposition; the name


                                   - 4 -
                  DEPOSITION ORDER FOR MATERIAL WITNESSES
 1       of the witness(es); the identify of the parties and the

 2      names of all persons present in the deposition room.             The
 3
         court reporter shall then swear the witness(es) on the
 4
         record.   Prior to any counsel beginning an examination of
 5
         the witness(es), that counsel shall identify
 6

 7
         himself/herself and his/her respective client on the

 8       record.

 9   10. Once the deposition begins, the operator shall not stop
10
         the video recorder until the deposition concludes, except
11
         that, any party or the witness(es) may request a brief
12
         recess, which request will be honored unless a party
13

14       objects and specifies a good faith basis for the objection

15       on the record.    Each time the recording is stopped, the

16       operator shall state on the record the time the recording
17
         stopped and the time it is resumed.         If the deposition
18
         requires use of more than one media, the operator shall
19
         sequentially identify on the record the end and beginning
20

21       of each media.

22   11. All objections both as to form and substance shall be
23                                                                The
         recorded as if the objection had been overruled.
24
         Court shall rule on objections at the appropriate time.
25
         The party raising the objection(s) shall prepare a
26
         transcript for the Court to consider.         All objections
27

28       shall be deemed waived unless made during the deposition.


                                    -   5 -
                   DEPOSITION ORDER FOR MATERIAL WITNESSES
 1   12. The party offering the deposition into evidence at trial

 2       shall provide the Court with a transcript of the portions
 3
         so offered.
 4
     13. Copies of all exhibits utilized during the video
 5
         deposition shall be attached to the video record.
 6

 7
     14. At the conclusion of the deposition, any objection,

 8       including the basis, to the release of the material

 9      witness(es)    from custody shall be stated on the record.
10
         If there is no objection, the attorney for the material
11
        witness(es) shall immediately serve all parties with a
12
         "Stipulation and Proposed Order for Release of the
13

14      Material Witness(es)" and submit the Order to the Clerk of

15       the Court for the Judge's signature.         Prior to release

16       from custody the attorney for the Government shall serve
17
         the material witness(es) with a subpoena for the trial
18
         date and a travel fund advance letter.
19
     15. The operator shall provide a copy of the video deposition
20

21       to any party who requests a copy at that party's expense.

22      After preparing the requested copies, if any, the operator
23
         shall deliver the original video to the notary along with
24
         a certificate signed by the operator attesting that the
25
         video is an accurate and complete record of the video
26
         deposition.    The operator shall then deliver the video to
27

28       the notary along with a certificate signed by the operator


                                   -   6 -
                  DEPOSITION ORDER FOR MATERIAL WITNESSES
 1       attesting that it is an accurate and complete recording of

 2       the deposition.         The notary shall file the original media
 3
         and certification with the Clerk of Court in a sealed
 4
         envelope marked with the caption of the case, the name of
 5
         the witness(es) and the date of the deposition.
 6

 7
     16. The notary shall file with the Clerk of Court in a sealed

 8       envelope the original video, along with any exhibits

 9       offered during the deposition.            The sealed envelope shall
10
         be marked with the caption of the case, the name of the
11
         witness(es), and the date of the deposition.            To that
12
         envelope, the notary shall attach the certificate of the
13

14       operator.       If all counsel stipulate on the record, the

15       Government may maintain the original video until

16       production is ordered by the Court or requested by any
17
         party.
18
     17. Unless waived by the parties, the notary shall give notice
19
         to all parties of the filing of the video deposition with
20

21       the Court pursuant to Federal Rule of Civil Procedure

22       30 (f) (3).

23
     18. If any party objects on the record to the release of the
24
        material witness(es)         from custody, the objecting party
25
        must request in writing a hearing on the issue before the
26

27
         federal judge who is assigned to the case or to such other

28       district judge or magistrate judge as they may designate.


                                        - 7 -
                       DEPOSITION ORDER FOR MATERIAL WITNESSES
 1    Notice of the Request for Hearing must be served on all

 2    parties and filed with the Clerk of Court within twenty-
 3
       four   (24) hours after the completion of the deposition,
 4
      with a courtesy copy of chambers.             The Court will set a
 5
      briefing schedule if appropriate, and a date and time for
 6

 7
       the objection to be heard as soon as reasonably

 8    practicable.     At the hearing, the objecting party must

 9    establish to the Court's satisfaction an appropriate legal
10
      basis for the material witness(es) to remain in custody.
11
       If, after the hearing, the Court orders the release of the
12
      material witness(es), the material witness(es)' attorney
13

14     shall immediately present the release order to the Court

15     for signature and filing.            Before release of the material
16    witness(es)    from custody, the Government shall srve the
17
      material witness(es) with a subpoena for the trial date
18
      and a travel fund advance letter.
19
              IT IS SO ORDERED
20

21

22

23
     F THE UNITED STATES DISTRICT COURT
24

25

26

27

28


                                  -   8 -
                 DEPOSITION ORDER FOR MATERIAL WITNESSES
